DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
	Regarding claim 1, closest found prior art Giannakis et al. (US 2013/0304266 A1) teaches a computer-implemented method for state estimation for a multi-area power grid (see para 0004, 0021) , comprising the steps of: (a) partitioning the multi-area power grid into a plurality of interconnected areas (see 14 fig.1)based on a given set of partitioning criteria (see para 0021-0024), each of said areas having one or more substations (see para 0021-0024, substations are inherently included in power network and grid systems they are known basic element of power grid system.) (b) using an individual area state estimator for each of said plurality of areas to attempt to independently calculate an individual area solution of a state of each area based on measurement data received from sensors in the one or more substations in the area (see fig.6 para0071-0076); and (e) outputting the solution for a state of the multi-area power grid (see fig.6 para 0071-0072).
	Giannakis doesn’t expressly teach (c) when an individual area solution cannot be obtained for a given area because the individual area state estimator for the given area fails to converge, partitioning the given area into a plurality of interconnected sub-areas based on a given set of criteria, and attempting to independently calculate an individual area solution of a state of each sub-area based on measurement data received from sensors in the one or more substations in the sub-area, and isolating any sub-area for which an individual area solution cannot be obtained. (d) combining the individual area solutions for said plurality of areas obtained in (b) and the plurality of sub-areas obtained in  (c) to determine a solution for a state of the multi-area power grid.
	Hence claim 1 will be deemed allowable.
	Regarding claim 9, closest found prior art Giannakis et al. (US 2013/0304266 A1) teaches a  computer system, comprising: at least one processor; memory associated with the at least one processor; and a program supported in the memory for state estimation for a multi-area power grid, the program containing a plurality of instructions which, when executed by the at least one processor  (see para 0004, 0021), cause the at least one processor to: (a) partition the multi-area power grid into a plurality of interconnected areas based on a given set of partitioning criteria  (see para 0021-0024), each of said areas having one or more substations (see para 0021-0024, substations are inherently included in power network and grid systems they are known basic element of power grid system.)  (b) use an individual area state estimator for each of said plurality of areas to attempt to independently calculate an individual area solution of a state of each area based on measurement data received from sensors in the one or more substations in the area(see fig.6 para0071-0076); and (e) output the solution for a state of the multi-area power grid (see fig.6  para 0071-0072).
	Giannakis doesn’t expressly teach  (c) when an individual area solution cannot be obtained for a given area because the individual area state estimator for the given area fails to converge, partition the given area into a plurality of interconnected sub-areas based on a given set of criteria, and attempt to independently calculate an individual area solution of a state of each sub-area based on measurement data received from sensors in the one or more substations in the sub-area, and isolate any sub-area for which an individual area solution cannot be obtained; d) combine the individual area solutions for said plurality of areas obtained in (b) and the plurality of sub-areas obtained in (c) to determine a solution for a state of the multi-area power grid.
	Hence claim 9 will be deemed allowable.
	Regarding claim 17, closest found prior art Giannakis et al. (US 2013/0304266 A1) teaches a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon for state estimation for a multi-area power grid which, when executed by a computer processor  (see para 0004, 0021) ,, cause that computer processor to: (a) partition the multi-area power grid into a plurality of interconnected areas based on a given set of partitioning criteria  (see para 0021-0024),, each of said areas having one or more substations (see para 0021-0024, substations are inherently included in power network and grid systems they are known basic element of power grid system.)  (b) use an individual area state estimator for each of said plurality of areas to attempt to independently calculate an individual area solution of a state of each area based on measurement data received from sensors in the one or more substations in the area (see fig.6 para0071-0076); and (e) output the solution for a state of the multi-area power grid (see fig.6 para 0071-0072).
	Giannakis doesn’t expressly teach  (c) when an individual area solution cannot be obtained for a given area because the individual area state estimator for the given area fails to converge, partition the given area into a plurality of interconnected sub-areas based on a given set of criteria, and attempt to independently calculate an individual area solution of a state of each sub-area based on measurement data received from sensors in the one or more substations in the sub-area, and isolate any sub-area for which an individual area solution cannot be obtained; (d) combine the individual area solutions for said plurality of areas obtained in (b) and the plurality of sub-areas obtained in (c) to determine a solution for a state of the multi-area power grid.
	Hence claim 17 will be deemed allowable.
	Claims 2-8 depend on allowable claim 1, claims 10-16 depend on allowable claim 9, claims 18-20 depend on allowable claim 2, hence claims 2-8, 10-16 and 18-20 are also deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836